Name: Commission Regulation (EEC) No 667/93 of 23 March 1993 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 3. 93 Official Journal of the European Communities No L 71 /13 COMMISSION REGULATION (EEC) No 667/93 of 23 March 1993 altering the import levies on products processed from cereals and rice whereas, in order to make it possible for the levy arrange ­ ments to function normally, the representative market rate established during the reference period from 22 March 1993, as regards floating currencies, should be used to calculate the levies ; Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients ; Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (10), as last amended by Regulation (EEC) No 1740/78 ("), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 14 (4) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 674/92 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (% and in particular Article 5 thereof, Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 423/93 (6), as last amended by Regulation (EEC) No 659/93Q ; Whereas Council Regulation (EEC) No 1906/87 (8), amended Council Regulation (EEC) No 2744/75 (9), as regards products falling within CN codes 2302 10, 2302 20, 2302 30 and 2302 40 ; HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 as fixed in the Annex to amended Regula ­ tion (EEC) No 423/93 are hereby altered to the amounts set out in the Annex. Article 2 This Regulation shall enter into force on 24 March 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 1993 . For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 180, 1 . 7 . 1992, p. 1 . (3) OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 73, 19. 3 . 1992, p . 7 . O OJ No L 387, 31 . 12. 1992, p. 1 . (6) OJ No L 48, 26. 2. 1993, p . 19 . o OJ No L 70, 23. 3 . 1993, p . 10 . (8) OJ No L 182, 3. 7. 1987, p. 49 . O OJ No L 281 , 1 . 11 . 1975, p. 65. (10) OJ No L 168, 25. 6. 1974, p. 7. (n) OJ No L 202, 26. 7. 1978, p. 8 . No L 71 /14 Official Journal of the European Communities 24. 3 . 93 ANNEX to the Commission Regulation of 23 March 1993 altering the import levies on products processed from cereals and rice (ECU/tonne) \ Import levies f) CN code ACP Third countries (other than ACP) (8) 1102 20 10 250,36 256,40 1102 20 90 141,87 144,89 1102 90 90 149,50 152,52 1103 13 10 250,36 256,40 1103 13 90 141,87 144,89 1103 19 90 149,50 152,52 1103 29 40 250,36 256,40 1103 29 90 149,50 152,52 11041950 250,36 256,40 1104 1999 263,83 269,87 110423 10 222,54 225,56 1104 23 30 222,54 225,56 1104 23 90 141,87 144,89 1104 29 19 234,51 237,53 1104 29 39 234,51 237,53 1104 29 99 149,50 152,52 1104 30 90 104,32 110,36 1106 20 90 220,30 (3) 244,48 1108 1200 223,93 244,48 1108 1300 223,93 244,48 (6) 1108 14 00 111,96 244,48 1108 19 90 11 1,96 (3) 244,48 1702 30 51 292,09 388,81 1702 30 59 223,93 290,42 1702 30 91 292,09 388,81 1702 30 99 223,93 290,42 1702 40 90 223,93 290,42 1702 90 50 223,93 290,42 1702 90 75 306,00 402,72 1702 90 79 212,81 279,30 2106 90 55 223,93 290,42 2302 10 10 58,88 64,88 230210 90 126,17 132,17 2302 20 10 58,88 64,88 2302 20 90 126,17 132,17 2302 30 10 58,88 (10) 64,88 2302 30 90 126,17 ( ,0) 132,17 2302 40 10 58,88 64,88 2302 40 90 126,17 132,17 2303 10 11 278,18 459,52 24. 3 . 93 Official Journal of the European Communities No L 71 /15 (3) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products origi ­ nating in the African , Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90. (') Pursuant to Regulation (EEC) No 3834/90, the levy on importation into the Community of products of CN code 1108 13 00 is reduced by 50 % within the limit of a fixed quantity of 5 000 tonnes. (*) On importation into Portugal, the levy is increased by the amount specified in Article 2 (2) of Regulation (EEC) No 3808/90 . (*) No import levy applies to OCT originating products according to Article 101 (1 ) of Decision 91 /482/EEC. 0 °) Under the terms of Regulation (EEC) No 3763/91 the levy does not apply to wheat bran originating in the African, Caribbean and Pacific States (ACP) and directly imported into the French department of Reunion .